THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: April 16, 2019
                                                         Beth E. Hanan
                                                         United States Bankruptcy Judge
                         UNITED STATES BANKRUPTCY COURT FOR THE
                              EASTERN DISTRICT OF WISCONSIN


 IN RE                                                 Chapter: 13
 Robin A. Thom
                                                       Case No. 18-21133-beh
        Debtor.


     ORDER PURSUANT TO HEARING UPON MOTION OF US BANK NATIONAL
  ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE ON
 BEHALF OF OWS REO TRUST 2015-1 FOR RELIEF FROM THE AUTOMATIC STAY AND,
               IF APPLICABLE, RELIEF FROM CO-DEBTOR STAY

        Pursuant to the motion of US Bank National Association, not in its individual capacity but solely

as Trustee on behalf of OWS REO Trust 2015-1 for an order for relief from the automatic stay and, to the

extent that it may be applicable, relief from co-debtor stay with respect to the property located at 2464

Williams Grant Dr, De Pere, WI 54115-9194, this matter was heard on March 5, 2019, the movant

appearing through its counsel, Gray & Associates, L.L.P., by Jay Pitner, and the debtor appearing through

Miller and Miller Law, LLC, by Nathan A. Brown, and Jennifer Marchinowski appearing on behalf of the

Chapter 13 trustee and upon the arguments and statements of counsel and all the files, records and

proceedings herein,

        IT IS HEREBY ORDERED that the motion is denied subject to the following terms of this order.


Drafted by:

Jay Pitner
Gray & Associates, L.L.P.
16345 West Glendale Drive
New Berlin, WI 53151-2841
Phone: (414) 224-8404
Fax: (414) 224-1279
Email: jpitner@gray-law.com
        Case 18-21133-beh           Doc 48      Entered 04/16/19 14:55:56             Page 1 of 3
        IT IS FURTHER ORDERED that the debtor shall pay the sum of $2,745.00 to the movant in

sufficient time to be received on or before March 22, 2019. In the event said sum is not received in a

timely manner, the movant, its servicing agent or its counsel may submit an affidavit of default and

proposed order for immediate relief from the automatic stay to the court for signature.

        IT IS FURTHER ORDERED that with the expectation that the payment required by the

preceding paragraph will be received in a timely manner, the movant may file a supplemental claim for

the post-petition arrearage which exists through the end of February 2019 in the amount of $2,130.77.

The arrearage is itemized as follows:

                  10/1/18 through 2/1/19                                                  $4,570.35
                  5 mortgage payments @ $914.07
                  Credits / Suspense                                                        (725.58)
                  Payment to be received by 3/22/19                                       (2,745.00)
                  Attorney Fees and Costs                                                   1,031.00
                  TOTAL ARREARAGE                                                         $2,130.77

        IT IS FURTHER ORDERED that commencing in April 2019 and continuing through and

including September 2019, the debtor shall make all monthly mortgage payments to the movant in

sufficient time to be received on or before the 16th day of each month in which each such payment is due.

In the event any such payment is not received in a timely manner, the movant, its servicing agent or its

counsel may submit an affidavit of default and proposed order for immediate relief from the automatic

stay to the court for signature.

        IT IS FURTHER ORDERED that commencing in October 2019, the debtor shall make all

monthly mortgage payments to the movant in sufficient time to be received on or before the 16th day of

each month in which each such payment is due. In the event any such payment is not received in a

timely manner, counsel for the movant may request by letter another hearing upon the motion for relief

from the automatic stay.

        IT IS FURTHER ORDERED that pending further notice, the amount of the monthly mortgage

payment is $914.07 and payments shall be made to the movant at Selene Finance, 9990 Richmond

Avenue, Suite 400 South Houston, TX 77042.




        Case 18-21133-beh          Doc 48      Entered 04/16/19 14:55:56             Page 2 of 3
        IT IS FURTHER ORDERED that relief from the co-debtor stay shall be effective when the

automatic stay no longer applies to the movant and its interest in the property.

                                                   #####




        Case 18-21133-beh           Doc 48      Entered 04/16/19 14:55:56          Page 3 of 3
